Robinson, C. J.
i. criminal law: prooí of venue. I. The indictment charged that the defendant committed the crime of which he was convicted in the county of Buena Vista, an(j state of Iowa, but it is said that the evidence failed to show where the crime was committed. There was no direct evidence on that point, but the trial took place in Storm Lake, the county seat of Buena Vista county. The defendant was a resident of that town, and carried on business in it. There were numerous statements in the testimony of different witnesses which tended to show that the offense for which the defendant was on trial was committed in his place of business in the town where the trial was in progress. There was no apparent controversy in regard to the place of the crime. The evidence was sufficient to show that it was in Storm Lake, and the jury were authorized to take notice of the fact that Storm Lake was in Buena Vista county. State v. Laffer, 38 Iowa, 422, 426.
2' quirement to6" answer. II. The appellant claims that the trial judge was guilty of an abuse of discretion in directing him to answer a question which it is said he had already answered several times. The remark of the court to which objection is *24made is not pointed out, but all we find in the record to which the description of counsel can refer is a direction of the court in words as follows:' “Just’ answer his question now.” It appears that the defendant had been asked several questions, which he had answered evasively, and the' answer which caused the court to make the remark quoted was of an evasive character. The court was justified in saying what it did by the conduct of the defendant,- and he evidently thought so at the time, as he made no objection then to what was said.
3. Evidence hearsay. III. An officer who searched the premises occupied by the defendant found thereon two kegs of whiskey.' The defendant testified that one of them belonged to a' man named Peterson, and that the. other was for his own private-use. Peterson was called in as a witness, but was not permitted to answer certain • questions asked by the defendant in regard to the ownership of the liquor, and the means by which it. had .been procured. It appears that the only knowledge of the matters to which the questions were directed which Peterson had was derived from statements -made to him by .the defendant.- The answers in question were, therefore, incompetent and properly excluded.
4. intoxicating. liquors: nui-sancer evidence. IV. The defendant, at the time he was alleged to have committed the offense -of which he was convicted, was -keeping a billiard -hall- in- Storm Lake. It is said that the evidence failed- to show that he sold,' or kept-with intent to sel-1, in violation of law, intoxicating liquor. It is true that no actual sales of such liquor are shown to have been made, but the' evidence tended to show that his customers drank beer which he had delivered to them,-and a-large number of beer bottles, (many, of which were full of beef) and -two kegs of whiskey were found in his premises. He was not authorized to sell such liquor, and the *25finding of them in his place of business was presumptive evidence that they were kept for sale, in violation of law. Section 8, chapter 66, Acts Twenty-first General Assembly. The testimony of the defendant given to rebut that presumption was evasive and unsatisfactory, and the jury were fully justified in finding that the liquors were kept for an illegal purpose.
We have examined the entire record with care, but do not find any error prejudicial to defendant. The judgment of the district court is afeibmed.